Per curiam.
This matter is before the Court on the Petition for Voluntary Discipline filed by Respondent John B. Tucker (State Bar No. 717750) prior to entry of a Formal Complaint. In his petition Tucker admits that he violated Rules 5.3 (d) and 5.5 (a) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), and asks the Court to impose a Public Reprimand or up to a six-month suspension. A violation of either rule may be punished by disbarment.
Tucker admits that in 2012 and 2013 he represented 26 clients in separate bankruptcy cases in the U. S. Bankruptcy Court for the Northern District of Georgia, and that in each of those cases, he worked with Samuel Brantley, a former lawyer who had been disbarred as a result of a conviction to commit wire fraud. Tucker knew that Brantley had been disbarred but nevertheless allowed him to have contact with clients in person, by telephone and in writing; allowed him to meet with clients in Tucker’s office; allowed him to discuss and advise clients about the procedural and substantive aspects of their cases; did not tell the clients that Brantley had been disbarred and told clients Brantley was a lawyer; and allowed *358Brantley to prepare pleadings (although Tucker signed them and appeared in court). In July 2013 the U. S. Bankruptcy Court entered an order sanctioning Tucker in a case for allowing Brantley to effectively represent the client except for making court appearances, and it suspended him from practice in that court for six months.
In mitigation of discipline Tucker offers that he has cooperated with the State Bar and expresses his sincere remorse, and notes that he already has been sanctioned for his conduct by the bankruptcy court. This Court, however, in In the Matter of Levin, 289 Ga. 170, 175 (709 SE2d 808) (2011), expressly rejected as a mitigating factor the imposition of prior punishment for the same conduct, citing In the Matter of Ortman, 289 Ga. 130 (709 SE2d 784) (2011) (Nahmias, J., concurring). In further support of his petition, Tucker submitted an affidavit from a City of Newnan Municipal Court judge who avers that Tucker is the sole public defender in the court; that he knows Tucker to be a person and professional of the highest integrity; and that if Tucker were unavailable for even a short period of time, the court’s administration would be seriously jeopardized. Although Tucker will agree to either a Public Reprimand or a six-month suspension, he asks that the Court impose only a Public Reprimand in light of these mitigating factors.
The State Bar filed a response to the petition in which it agreed that under these circumstances and given the mitigating factors, discipline ranging from a reprimand to a suspension appears appropriate, see In the Matter of Geary, 281 Ga. 554 (640 SE2d 253) (2007) (Hunstein, P. J., and Thompson, J., dissent).
Even though there are certain mitigating circumstances in this case, the conduct was a knowing and intentional violation of the rule against permitting a disbarred attorney to practice law, and not merely a mistake. The violation is sanctionable by disbarment. Consequently, the violation in this case requires more than just the Public Reprimand requested by the petitioner. We hereby order that Tucker be suspended from the practice of law in this State for a period of six months, effective as of the date of this opinion. He is reminded of his duties under Bar Rule 4-219 (c).

Six-month suspension.


All the Justices concur.